Name: Council Regulation (EEC) No 3034/91 of 14 October 1991 opening and providing for the administration of a Community tariff quota for beer made from malt originating in Malta (1992)
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  foodstuff
 Date Published: nan

 18 . 10. 91 Official Journal of the European Communities No L 288/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3034/91 of 14 October 1991 opening and providing for the administration of a Community tariff quota for beer made from malt originating in Malta (1992) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and Malta (') provides, in an Exchange of Letters annexed to the said Protocol, that beer made from malt falling within CN code 2203 00, originating in Malta, may be imported into the Community free of duty within the limits of an annual Community tariff quota of 5 000 hectolitres ; whereas the tariff quota in question should therefore be opened for the period from 1 January to 31 December 1992 ; whereas in the context of the said quota, the Kingdom of Spain and the Portuguese Republic will apply customs duties calculated in accordance with the said Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (2) ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted ; whereas it is appropriate to take the necessary measures to ensure efficient Community administration of this tariff quota while offering the Member States the opportunity to draw from the quota volume the necessary quantities corres ­ ponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas since the Kingdom of Belgium, the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1992, the customs duty applicable to imports into the Community of beer made from malt originating in Malta shall be suspended at the levels indicated below and . within the limits of Community tariff quotas as shown below : Order No CN code Description Amount of quota, (hi) Quota duty ! (%) 09.1451 2203 00 Beer made from malt 5 000 Exemption Article 3Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and Malta consequent on the accession of Spain and Portugal . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. If an importer presents, in a Member State, a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. (') OJ No L 81 , 23. 3 . 1989, p. 2. (2) OJ No L 81 , 23. 3 . 1989, p. 11 . The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay. No L 288/2 Official Journal of the European Communities 18 . 10. 91 The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made. Article 4 Each Member State shall ensure that importers of the product concerned have equal and continuous access to the quota for such time as the residual balance of the quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 October 1991 . For the Council The President B. de VRIES